Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 19, 2011, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony drug offender, to an aggregate term of two years, unanimously affirmed.
*642The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility.
Concur — Mazzarelli, J.E, Acosta, Freedman, Richter and Clark, JJ.